Citation Nr: 1500550	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, to include as secondary to type 2 diabetes mellitus.

3.  Entitlement to service connection for heart murmur. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to September 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or to have otherwise been exposed to herbicides in service.  

2.  Diabetes mellitus was not manifested in service, or in the first year following the Veteran's discharge from active duty, and is not shown to be related to his service.   

3.  Hypertension was not manifested in service or in the first post-service year, and is not shown to be related to his service; diabetes is not service connected.

4.  The Veteran is not shown to have a heart murmur.  


CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus  is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The claim of secondary service connection for hypertension lacks legal merit; service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 

3.  Service connection for heart murmur is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 201402); 38 C.F.R. §§ 3.102, 3.303, (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A are met.  By correspondence in October 2010, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, to include notice of the evidence he was responsible for providing, and the evidence that VA would attempt to obtain, and how VA determines disability ratings and effective dates of awards .  

VA has secured service treatment records (STRs) and service personnel records.  VA outpatient treatment records have been associated with the record.  The RO arranged for verification of the Veteran's alleged service in the Republic of Vietnam from the National Personnel Records Center (NPRC), and the U.S. Army and Joint Services Records Research Center (JSRRC).  He has not been afforded VA examinations.  An examination or medical opinion is necessary if the record contains competent evidence of a diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability (but does not contain sufficient competent medical evidence to decide the claim).  38 C.F.R. § 3.159(c)(4).  Because there is no evidence or information in the record that shows or suggests that any disability at issue appeal may be related to service (and as exposure to herbicides in service is not shown) even the "low threshold" standard for determining when an examination is necessary endorsed by the U>S> Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and VA examinations are not necessary.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including diabetes mellitus and hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus and hypertension).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a Veteran served in Vietnam (or is shown to have otherwise been exposed to Agent Orange/herbicides in service, certain diseases (including type 2 diabetes mellitus) may be service connected on a presumptive basis as due to such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service connected disability; and (3) that the current claimed disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Type 2 Diabetes Mellitus

The Veteran contends that he is entitled to service connection for diabetes mellitus, because he was exposed to herbicides aboard the USS Regulus while that the ship was in the official waters of Vietnam.  He relates that he was on the USS Regulus, it docked several times in Vietnam, and he went ashore.  He alleges that the ship would stay anchored in bay or at dock at Da Nang a week at a time, at which time they would unload the ship and go ashore.  His service personnel records confirm he served on the USS Regulus (AF 57) from July 1969 to March 1970.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service person must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (providing that, even where a Veteran did not serve upon the landmass of Vietnam, he is always "free to pursue his claim that he was actually exposed to herbicides while" in service.). 

VA's General Counsel has determined that the legal provision [for application of the presumptive provisions of 38 U.S.C.A. § 1116] of service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of Vietnam.  See VAOPGCPREC 27-97.  The General Counsel concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97. 

In December 2008, VA Compensation and Pension (C&P) Service released a Policy Statement on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  The policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

Although the Veteran contends he went ashore to Vietnam while stationed aboard USS Regulus, there is no official evidence to support his contentions.  In October 2010, NPRC indicated they were unable to determine whether the Veteran served in Vietnam.  It was noted that he served aboard the USS Regulus, which was in the official waters of Vietnam from October 22, 1969 to October 28, 1969, November 7 to 13, 1969 and December 11 to 17, 1969, but the record provided no conclusive proof of in-country service.  In a December 2010 Memorandum for the Record, it was noted that on his initial claim, the Veteran indicated he was exposed to Agent Orange while serving aboard USS Kansas City (AF 57), but did not provide specific, researchable information.  There was no conclusive proof that the Veteran was ever exposed to Agent Orange.  It was concluded that any further attempts to verify in-country service would be futile.  

In March 2013 a request was made to the JSRRC for evidence of the USS Regulus docking or ferrying supplies to shore in Vietnam during the period October 22, 1969 through December 17, 1969.  Later that month, the JSRRC issued a Memorandum for the Record (an addendum to the memo dated December 22, 2010) of formal findings of an inability to verify Agent Orange exposure.  It found the deck logs for the USS Regulus did not document that the ship docked, or transited inland waterways or that personnel stepped foot in Vietnam.  The research found inter alia, that on November 9, 1969 the USS Regulus departed Subic Bay, Republic of the Philippines, and conducted a line swing period off the coast of Vietnam and returned to Subic Bay on November 13, 1969.  There is no documentation that the ship was in the inland waterways of Vietnam.  It was therefore concluded that based on the research and review of the record, there is no conclusive proof that the Veteran was ever exposed to Agent Orange; and any further attempts to verify in-country service would be futile.  The Veteran has not thereafter submitted any new evidence or information indicating to the contrary.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange or other such herbicide agents during his active duty service.  As exposure to Agent Orange or other herbicide agent(s) during active service is not shown, the presumptions afforded under 38 U.S.C.A. § 1116 do not apply.  

The record does not show (and it is not alleged) that diabetes mellitus was manifested in service or during the Veteran's first postservice year.  Consequently, service connection for such disability on the basis that it became manifest in service, or on a presumptive basis (for diabetes as a chronic disease under 38 U.S.C.A. §  1112; 38 C.F.R. § 3.309(a) is not warranted.  

The Veteran may still establish service connection for diabetes with proof of a nexus between such disease and his service.  He has not submitted any evidence supporting that there is such a nexus.  VA treatment records only note the diagnosis and treatment of diabetes mellitus; there is nothing in the records to suggest that the diabetes is, or may, be related to his service (other than by virtue of exposure to herbicides, which is not shown).  It appears that diabetes was diagnosed in approximately 2010.  When he filed his claim of service connection for type 2 diabetes mellitus in September 2010, the Veteran indicated that his diabetes had its onset in August 2010.  A December 2010 VA endocrine/diabetes follow-up report notes he was seen for a follow-up visit with newly diagnosed type 2 diabetes mellitus.  This diagnosis of diabetes was about 40 years after his separation from service.  Such a lengthy interval between service and the earliest postservice clinical documentation of diabetes is of itself a factor for consideration against a finding of service connection for such disease.  In short, the record provides no basis for etiologically relating the Veteran's diabetes to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for diabetes must be denied.  

Hypertension

The Veteran seeks service connection for hypertension, to include (as specifically alleged) as secondary to his type 2 diabetes mellitus.  Initially, regarding the secondary service connection theory of entitlement to service connection for hypertension the Board notes that a threshold legal requirement for substantiating such claim (that the underlying disability to which the claimed disability is alleged to be secondary be service-connected) is not met.  See 38 C.F.R. § 3.310.  As service connection for diabetes has been denied, the claim of service connection for hypertension as secondary to type 2 diabetes mellitus lacks legal merit, and must be denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The evidence shows a current diagnosis of hypertension.  The record does not show, and the Veteran does not argue that hypertension was manifested in, or is directly related to, his service (including on a presumptive basis as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)); he reports it began in January 2007.  While he may establish service connection for hypertension with evidence of a nexus between such disease and his service, he has submitted any such evidence (or asserted any further theory of entitlement that might require additional development).  There is nothing in the record to suggest that hypertension is, or may be, related to his service.  Consequently, service connection for hypertension is not warranted.

Heart Murmur

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a disability manifested by a heart murmur).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record showing that the Veteran has (or during the pendency of this claim has had) a disability manifested by a heart murmur.  On service enlistment and separation examinations he reported having rheumatic fever as a child, but with no sequelae.  VA treatment records do not show notation of a heart murmur on cardiac evaluations.  Without competent evidence of the claimed disability (a disability manifested by heart murmur), there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.  [The Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  To substantiate the claim, as a threshold matter there would have to be a showing of a cardiac disability underlying the clinical finding of a murmur.]  


ORDER

The appeal seeking service connection for type 2 diabetes mellitus, including as due to exposure to herbicides, is denied.

The appeal seeking service connection for hypertension, to include as secondary to type 2 diabetes mellitus is denied

The appeal seeking service connection for a heart murmur is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


